In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 8/12/21 are acknowledged. Claim 1 has been amended and claim 18 added. Claims 1, 2, and 4 – 18 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 based on the Brown – Nelson combination have been fully considered but they are not persuasive. It is noted that, notwithstanding Applicant’s remarks drawn to both Brown and Nelson (1st para. on p. 8 of the Remarks), Applicant attempts to critique the references individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior art combination.  In this regard, Applicant is reminded that it is the Brown – Nelson combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Applicant should address deficiencies (e.g., missing elements), if any, of the entire combination, not the individual references (MPEP 2145, Section IV). 
in is entirety considers that a stray light rejection layer (applied to eyeglasses by Nelson; Figs. 1 and 2) is applied, as a suitable/workable application thereof, to eyeglasses of an augmented reality system of Brown (Figs. 10 and 11) for the same purpose/benefit, i.e., suppression of high-angle incident rays of light from an external environment (e.g., sun rays). Once high-angle incident rays are rejected/suppressed by stray light rejection layer, all parasitic effects associated with such high-angle incident rays are suppressed and eliminated. Applicant makes a strawman argument (1st and 2nd para. on p. 8) about alleged non-obviousness of the impact of a rainbow effect, while totally missing/disregarding the point that, once high-angle incident rays are rejected/suppressed by stray light rejection layer, all parasitic effects, including rainbow effect, are suppressed and eliminated. Which explains why neither the instant specification and drawings nor the claim define how the stray light rejection layer should/can be configured specifically for suppressing the rainbow effect.      
Furthermore, Applicant’s arguments are at least in part moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claim 1 define that high-angle incident rays of light from the external environment create rainbow effects. It is noted that the stray light rejection layer of the Brown – Nelson combination is configured to reject/block high-angle incident rays of light from the external environment (e.g., sun rays) and, as such, would suppress/prevent any parasitic effect caused by such rays, including a rainbow effect which is well-known in the art of optical components. However, given Applicant’s emphasis on such trivial circumstance, the Examiner chooses to apply a reference by Tervo (US 2017/0315356 A1) that has been yielded by an updated prior-art search, discloses a near-eye display device comprising a light guide, and expressly names rainbow effects as a parasitic effect caused by high-angle light rays that are incident on the 
As for new claim 18, the Brown – Nelson combination renders obvious that the stray light rejection layer can be either an internal layer of the transparent optical component (and covered by a protective layer, as layer 19 in Fig. 2 of Nelson) or disposed on an external surface thereof, as suitable/workable design choices that are well within the ordinary skill in the art. As an aside, it is also noted that Dion (US 4,869,584) has previously been cited as pertinent art and discloses a stray light rejection layer defied by slats 17, 28 that are disposed on an external surface of a transparent optical component (a lens of sunglasses; 3:21 – 30)
As relevant comments, it is also noted that the prior-art search focused on eyeglasses with slats/louvers has yielded a large number of references some of which have been cited as pertinent art and may be applicable to provide alternative grounds of rejections. The instant application adds one well-known component (eyeglass slats/louvers, which are well known, as evidenced by the prior art of record) to another well-known device (augment-reality eyeglasses) and for the same benefit (blocking of high-incident-angle stray light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,733,475 B1) in view of Nelson (US 3,756,703), and further in view of Tervo (US 2017/0315356 A1).
Regarding claims 1 and 17, Brown discloses (Figs. 1 – 6, 10, and 11; 3:57 – 7:17 and 8:13 – 35) an augmented reality system 10 which combines/superimposes real-world scenes and virtual images and is a head-up display (HUD) system or a helmet-mounted display (HMD) system (“HMD system 10 provides images from image source 20 to a pilot or other operator so that the pilot or operator can simultaneously view the images and a real world scene. The images can include graphic and/or text information (e.g., flight path vector, indicators, and icons) related to avionic information in one embodiment. In addition, the images can include synthetic and/or enhanced vision images” at 4:47 – 54; 1:9 – 14) comprising: 
a projector 20 (“image source 20”; see annotated Fig. 2 below); 
a substantially transparent optical component 40 (“curved substrate waveguide combiner 40”) comprising an internal surface 84 positioned to face a user and an external surface 88 positioned to face an external environment (Figs 2 and 3 of Brown), the substantially transparent optical component 40 arranged to receive light from the projector 20 (a virtual image) and light from the external environment (a real-world scene) and to provide augmented reality light to the user's notional eye position (Figs. 1 – 3 and 6; “HMD system 10 provides images from image source 20 to a pilot ). 
Brown does not teach that the disclosed HUD system 10 can additionally comprise a stray light rejection layer for the substantially transparent optical component 40. However, Nelson discloses (Figs. 1, 2, and 4; 2:43 – 4:36) a sunglass assembly 10 comprising:
a stray light rejection layer 17 (louvered layer in Fig. 2; “The central layer 17 provides the louvered portions to the upper and lower panes 13, 11 as well as the unobstructed clear pane 12”  at 3:35 – 37) for a substantially transparent optical component 11,12,13 (a transparent sunglass body in Figs. 1 and 2; 2:43 – 48), 
wherein the stray light rejection layer 17 comprises a plurality of slats/louvers 14,17 (as seen in Fig. 2; 3:23 – 34), 
wherein the plurality of slats 14,16 each comprise an axis (defined by its tilt angle, as seen in Figs. 2 and 4), 
wherein the axes of the plurality of slats 14,16 are arranged in the stray light rejection layer 17 at a plurality of different respective angles (increasing tilt angles going away from the horizontal/central direction in Fig. 2) determined from a notional forward-looking direction from the user’s notional eye position, with the axes of the slats directed towards the user’s notional position (as seen in Fig. 2; “A method is pursued as described further below in order to direct the plane of louvers 14 downwardly and forwardly and to direct louvers 16 upwardly and forwardly so as to provide the upper and lower sets of louvers at progressively increasing angles relative to the horizontal at those positions defined respectively increasingly remote from the mid-plane through the aperture pane 12. This expands the foreground view through the lens and expands the overhead view through the lens while the wearer directs his gaze directly via the mid-plane of aperture pane 12” at 3:23 – 34), and
“It is another object of the invention to provide an improved sunglass lens in which direct sunlight from above and glare from beneath are essentially masked from view while extending the field of view of the wearer both upwardly and downwardly whereby objects in the immediate foreground can be viewed while looking straight ahead” at 2:6 – 12; also 1:44 – 51).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the HUD system 10 of Brown can additionally comprise, in accordance with the teachings of Nelson a stray light rejection layer for the substantially transparent optical component 40. The motivation/benefit for such stray light rejection layer is that stray light (e.g., high-angle sun light and/or glare) impinging on the transparent optical component 40 outside the display field can be blocked/rejected so that an image deterioration effect due to stray light is reduced/eliminated and image visibility improved (“It is another object of the invention to provide an improved sunglass lens in which direct sunlight from above and glare from beneath are essentially masked from view while extending the field of view of the wearer both upwardly and downwardly whereby objects in the immediate foreground can be viewed while looking straight ahead” at 2:6 – 12; also 1:44 – 51of Nelson). 
A HUD system of the Brown – Nelson combination is illustrated the Figures below which are produced from Figs. 2 and 5 of Brown by adding, in accordance with the teachings of Nelson, a stray light rejection layer that comprises a plurality of slats/louvers (as is explicitly illustrated in Figs. 2 and 4 of Nelson). It is noted that the stray light rejection layer of Nelson is on or before the external/outer surface 88 of the substantially transparent optical component 40 in order to prevent stray light (e.g., high-angle sun light and/or glare) impinging (at high incident angles) on the transparent optical component 40 outside the (central) display field from reaching the substantially transparent optical component 40, being coupled into it, and degrading the virtual image which also propagates through the same transparent optical component 40. Thus, the Brown – Nelson combination considers that the stray light rejection layer is arranged on a same side (the right/outer side of 40 in Figs. 1 – 6 of Brown) of the substantially transparent optical component 40 as the external surface 88 of the substantially transparent optical component 40.    

    PNG
    media_image1.png
    699
    962
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    770
    1254
    media_image2.png
    Greyscale

Annotated Figures 2 and 5 of Brown to which a stray light rejection layer is added, in accordance with the teachings of Nelson. A side view/cross-section is shown in Fig. 2 (above) and a top-down view in Fig. 5 (below). The substantially transparent optical component 40 is illustrated as having a cylindrical shape (i.e., curved along only one direction), but can alternatively have an elliptical shape (i.e., curved along two directions) (6:48 – 50 of Brown).


in is entirety considers that a stray light rejection layer (applied to eyeglasses by Nelson; Figs. 1 and 2) is applied, as a suitable/workable application thereof, to eyeglasses of an augmented reality system of Brown (Figs. 10 and 11) for the same purpose/benefit, i.e., suppression of high-angle rays of light incident from an external environment (e.g., sun rays). Once high-angle incident rays are rejected/suppressed by the stray light rejection layer, all parasitic effects associated with such high-angle incident rays are suppressed and eliminated. While the Brown – Nelson combination does not name parasitic effects associated with such high-angle incident rays, Tervo discloses (e.g., Figs. 1, 9A, and 9B; Abstract; para. 0001 and 0104 – 0107) an augmented reality system having essential structural features similar to those in Brown and comprising a projector (projecting an image to the user; para. 0042 and 0043) and a substantially transparent optical component 900 (light-guide/waveguide; para. 0105). Tervo expressly names parasitic effects that, if not suppressed, adversely affect the performance of the device. In particular, a rainbow effect is named as one of such parasitic effects (Abstract) and caused by high-angle light rays that are incident on the device from an external environment (“Light from external light sources” in Fig. 9A) and are spread, by diffraction, within the transparent optical component 900 (para. 0104 and 0105). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the stray light rejection layer of the Brown – Nelson combination can eliminate all parasitic effects associated with such high-angle incident rays, including rainbow effects as expressly identified/named by Tervo. 
In light of the foregoing analysis, the Brown – Nelson – Tervo combination teaches expressly or renders obvious all of the recited limitations.
Alternatively and additionally, the teachings of Brown (structural particulars of the HUD system 10) can be applied to the stray light rejection layer of Nelson as a suitable/workable practical application thereof. In this regard, it is noted that the instant application at best found yet another suitable use/application (in an augmented-reality device) of a known product, i.e., a stray light rejection layer using a plurality of slats as disclosed by Nelson.  Applicant is reminded that typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim (MPEP 2111.04). 

As general relevant comments for all claims, the following is noted: 
(i)	The HUD system of the Brown – Nelson – Tervo combination comprises a stray light rejection layer of Nelson that has essential structural features and a principle of operation that are substantially identical of those of the instant application, as evident from a direct side-by-side comparison of Figs. 2 and 4 of Nelson and the two annotated Figures provided above with Figs. 1b, 2 – 4 of the instant application. Furthermore, the stray light rejection layer of the Brown – Nelson – Tervo combination is used for the same benefit/reason as that of the instant application, e.g., rejection of stray light impingent on the display at steep angles.  The dependent claims define some of a variety of design choices that are taught expressly or rendered obvious by the Brown – Nelson – Tervo combination, the design choices being well within the ordinary skill in the art and not rising the above the threshold of novelty. 
(ii)	The stray light rejection layer of the Brown – Nelson – Tervo combination would be configured/optimized by the same design criteria and for the same benefit as that of the instant application and have about the same structure. The stray light rejection layer rejects/blocks high-all parasitic effects associated with and caused by such rays, including rainbow effects. Neither the instant specification/drawings nor the claim define that the stray light rejection layer should/can be configured specifically for suppressing the rainbow effect.       
(iii)	While Figs. 1 – 6 of Brown illustrate, by way of example but not limitation, the substantially transparent optical component 40 is shaped as a cylinder (i.e., curved along only one direction), Brown states that a variety of other suitable/workable shapes can be used (5:20 – 24), including elliptical shapes (i.e., curved along two directions) (6:48 – 50). Furthermore, Brown explicitly illustrates such elliptical shapes in Figs. 10 and 11 wherein the substantially transparent optical component 40 is comprised in a helmet 1000 and a pair of goggles 1100, respectively. Such shapes directly correspond to elliptically-shaped eyeglasses 10 shown in Fig. 1 of Nelson. Hence, the Brown – Nelson – Tervo combination considers that peripherally disposed slat can be tilted in one or more directions, depending on a particular shape of the substantially transparent optical component 40 and a particular location(s) of a source(s) of stray light.  

Regarding claim 2, the Brown – Nelson – Tervo combination considers that the contemplated augmented reality system can be a head-mounted augmented reality system (1:9 – 24 of Brown) and further comprises a head mounting (e.g., goggles 1100 in Fig. 11 of Brown; 8:14 – 16) configured to space the substantially transparent optical component at a position with respect to the user's notional eye position (as shown in Figs. 1 – 3 and 6 of Brown).  
Regarding claims 4 – 6, the Brown – Nelson – Tervo combination renders obvious both embodiments with flat slats and curved slats (including a set of nested frusta with each frustum by way of example but not limitation, the substantially transparent optical component 40 is shaped as a cylinder (i.e., curved along only one direction), Brown states that a variety of other suitable/workable shapes can be used (5:20 – 24), including elliptical shapes (i.e., curved along two directions) (6:48 – 50). Furthermore, Brown explicitly illustrates such elliptical shapes in Figs. 10 and 11 wherein the substantially transparent optical component 40 is comprised in a helmet 1000 and a pair of goggles 1100, respectively. Such shapes directly correspond to elliptically-shaped eyeglasses 10 shown in Fig. 1 of Nelson. Hence, the Brown – Nelson – Tervo combination considers that peripherally disposed slats can be tilted in one or more directions, depending on a particular shape of the substantially transparent optical component 40 and a particular location(s) of a source(s) of stray light.  If the slats are tilted in both transverse directions, the slats define a set of nested frusta. 
Furthermore, it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
Regarding claim 7, the Brown – Nelson – Tervo combination uses the stray rejection layer to reject stray light and thereby improve image visibility. Thus, the Brown – Nelson – Tervo combination renders obvious that the stray rejection layer is to be made to invisible (or at least minimally visible) to the user. Hence, profile dimensions of each slat and a distance between the stray rejection layer and the user's notional eye position are to be selected such that the plurality of slats is substantially invisible to the user.  Furthermore, Nelson provides an example wherein “The spacing between louvers … runs on the order of 0.010 inch and the thickness of the louvers runs on the order of 0.0003 inch” (4:45 – 49), that is the slats have a cross-section/profile that is only 3% of that of the intervening gaps between adjacent slats so that almost no light is blocked by the slats along the notional forward-looking (central) direction from the user’s notional eye position. Since the slats are disposed on the HUD goggles and at a short distance from the user’s notional eye position, an image of the slats in the user’s eye will be blurred and substantially invisible to the user.    
Regarding claim 8, the Brown – Nelson – Tervo combination considers that the plurality of slats is further arranged such that there is a gap having at least a predetermined dimension between each slat (e.g., Figs. 2 and 4 of Nelson).
Regarding claim 9, the Brown – Nelson – Tervo combination considers that the head mounting defines a vertical direction from the perspective of a user (the vertical direction in Figs. 1 and 6 of Brown and Figs. 2 and 4 of Nelson), and wherein the plurality of slats is arranged to reject stray light in the vertical direction. It is noted that the term “vertical” is a relative term without any defined frame of reference. 
Regarding claim 10, the Brown – Nelson – Tervo combination considers that each slat is linear and wherein the plurality of slats are disposed horizontally (horizontal direction in Figs. 2 
Regarding claim 11, the Examiner took official notice in the Office Action of 8/24/20 that adhesive films were well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. The use of an adhesive film(s) would be an obvious choice for the stray light rejection layer the Brown – Nelson combination as a suitable/workable technique for attaching the stray light rejection layer 17 of Nelson to the substantially transparent optical component 40 of Brown (waveguide).  
Regarding claim 12, the Brown – Nelson – Tervo combination considers that the stray light rejection layer adheres onto the external surface of the substantially transparent optical component 40 of Brown (waveguide) in order to prevent stray light (e.g., high-angle sun light and/or glare) impinging on the transparent optical component 40 outside the display field from reaching the substantially transparent optical component 40, potentially coupling into it, and degrading the virtual image also propagating through the same transparent optical component 40.  
Regarding claim 13, the Brown – Nelson – Tervo combination considers that the head mounting comprises: 
a frame (comprised in the goggles 110 in Fig. 11 of Brown), wherein the substantially transparent optical component and the projector are mounted on the frame; and a transparent substrate, wherein the stray light rejection layer adheres onto the transparent substrate (see the official notice taken for claim 11).  
Regarding claim 14, the Brown – Nelson – Tervo combination considers that the plurality of slats are opaque (“The other two panes 11, 12 are also made of transparent plastic material, but are formed with opaque louvers 14, 16” at 2:51 – 54 of Nelson, emphasis added).  
Regarding claim 15, the Brown – Nelson – Tervo combination considers that the substantially transparent optical component 40 is a waveguide (Fig. 6 of Brown).  
Regarding claim 16, the Brown – Nelson combination considers that the augmented reality system further comprises (Figs. 1 – 3 and 6 of Brown): 
an input diffractive optical element 42 configured to receive light from the projector 20 and to couple it into the waveguide 40; and 
an output diffractive optical element 44 configured to couple light out of the waveguide 40 towards a user.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nelson.
Regarding claim 18, the teachings of Brown and Nelson combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1, 11, and 12. Compared to claim 1, claim 18 removes the limitationsx drawn to rainbow effects and adds the limitations of claim 12. The Brown – Nelson combination renders obvious that the stray light rejection layer can be either an internal layer of the transparent optical component (and covered by a protective layer, as layer 19 in Fig. 2 of Nelson) or disposed on an external surface thereof (e.g., as an adhesive layer), as suitable/workable design choices that are well within the ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0346600 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896